Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 12/22/2021.
As per instant Amendment, claim 18 has been amended.
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/22/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Examiner Initiated Interview 
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicants and proposed to file terminal disclaimer to overcome double patenting rejection. Applicant's representative Mr. JONATHAN SOLOMON (Reg. No. 64,869) has agreed and filed terminal disclaimer dated 01/11/2022 was approved on 01/11/2022.
Terminal Disclaimer
 The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent no. 11,133,922 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 01/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of a patent that would be granted for U.S. Application number(s) 16/848,966; 16/848,979; 16/848,982 and 16/848,985 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
The rejections of claims 18-20 under 35 U.S.C. § 101 are withdrawn as the claims have been amended.
The rejections of claims 1-5, 10-12 and 16-18 on the ground of nonstatutory obviousness-type double patenting are withdrawn as the applicant’s timely filed terminal disclaimer approved.
Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
Lim (US 2020/0401726), in view of Gentry (US 2013/0216044), in view of Resch (2019/0296896), in view of  Becher (An Enhanced Approach to Cloud-based Privacy-preserving Benchmarking), in view of Rohloff (US 2020/0151356), in view of Kerschbaum (US 2008/0144832), and further in view of Mandal (US 2015/0341174), alone or in combination fails to anticipate or render obvious the claim invention.  
Lim (prior art) discloses a system and method for sharing datasets between various modules or users whereby identity attributes in each dataset are obfuscated; obfuscation is done such that when the separate datasets are combined, the identity attributes remain obfuscated while the remaining attributes in the combined datasets may be recovered by the users; generalized and randomized dataset is being forwarded by the participant to an untrusted third party server for further processing; the untrusted third party server, the server then applies a specific blinding technique on randomized  identity attributes  so that the participant will no longer be able to correlate identities from the randomized  identity attributes 102 with the original identity attributes (before randomization) and the server also generates a proof of correctness such that it can be verified by the original participant that the blinding operation over the randomized dataset has been performed as expected–See the abstract and par. 0038 of Lim.
Gentry (prior art) discloses an encryption techniques, more specifically, relates to homomorphic encryption techniques that includes performing homomorphic evaluation of a function on one or more input ciphertexts, where the one or more input ciphertexts were encrypted using a public key of an encryption scheme that also comprises a plurality of secret keys and a moduli, where the moduli are integers. Performing the homomorphic See the abstract, par. 0003, 0006 and 0058 of Gentry.
Resch (prior art) discloses a computing device is configured to process an input value that is associated with a key based on a blinding key in accordance with an OPRF blinding operation (e.g., homomorphic encryption, one or more other blinding operations, etc.) to generate a blinded value. The computing device is also configured to transmit, via the communication system such as via the one or more network segments 116, the blinded value to computing device and/or computing device that is associated with a Key Management System (KMS) service- See par. 0008, 0031 and 0044 of Resch.
Becher (prior art): discloses an enhanced privacy-preserving benchmarking protocol, which were implemented and evaluated based on the real-world scenario of product cost optimization. It is based on homomorphic encryption and enables cloud-based KPI comparison, providing a variety of statistical measures. The service provider computes the encrypted, blinded sum of the input values and send it. Homomorphic semantically secure cryptosystems provide re-randomization of ciphertexts- See the abstract, page -2; II-B. (Homomorphic encryption) and page-4; Round -2 of Becher.
Rohloff (prior art): discloses an encryption and cryptosystem for fast and efficient searching of ciphertexts; data permutations may cause a performance penalty by interfering with the SIMD optimization, as shuffled indices may result in related data values that were on the same ciphertext prior to the permutation, now being sent to completely different ciphertexts. A way to overcome this would be to only shuffle the blocks of data and the data within each block, leaving the chunking or ordering of the  -See the abstract, par. 0033, 0210 and 0213 of Rohloff.
Kerschbaum (prior art): discloses a system to send an encrypted blinded result to the party, and to receive a blinded result generated from the encrypted blinded result; the encrypted blinded result may be a result of a function that has as input the private value that has been sent previously in an encrypted representation to the platform provider system and the public-key encryption system is homomorphic and semantically secure, in accordance with the public-key encryption system of the participant system, the processing unit of the participant system is configured to blind the result by multiplying the result by a random variable and to compute the result of a summation function that adds the private value to private values of further parties- See the abstract, par. 0035 and 0044 of Kerschbaum.
Mandal (prior art): discloses a method includes receiving a first linearity ciphertext that represents a first biometric template encrypted using a relational linearity encryption scheme. The linearity encryption power for the first linearity ciphertext may include the random number multiplied by negative one raised to the power of a corresponding element of the first plaintext vector and biometric authentication systems implement a "homomorphic encryption approach- See the abstract, par. 0022, 0070 and 0084 of Mandal.
However, none of Lim, Gentry, Resch, Becher, Rohloff, Kerschbaum and Mandal teaches or suggests, alone or in combination, the particular combination of steps or , receiving, from each client, the client-specific rerandomized encrypted blinded input and the client-specific encrypted second blinding value; and decrypting each client-specific encrypted and blinded first blinding value to generate a first client-specific intermediate plaintext for each client;Filed: April 15, 2020 Page: 4of12multiply each first client-specific intermediate plaintext by negative one to generate a second client-specific intermediate plaintext for each client; encrypt each second client-specific intermediate plaintext to generate an intermediate ciphertext for each client; multiply, for each client, the intermediate ciphertext by the client-specific rerandomized encrypted blinded input and the client-specific encrypted second blinding value, to homomorphically remove the first blinding value and the second blinding value, to generate a client-specific rerandomized encrypted secret input value, wherein the client-specific rerandomized encrypted secret input values are generated in an order that is unmapped to an order of receipt, at the service provider, of the encrypted secret input values. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 2-11, 13-17 and 19-20 are directly or indirectly dependent upon claims 1, 12 and 18, therefore, they are also allowable over the prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/SANCHIT K SARKER/Examiner, Art Unit 2495